DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because some language and typo errors.  For instance, “flexon tendon g with” is a typo. English language should also be improved. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because “can be worn” and “can be buckled” could be interpreted as an optional limitation. It is recommended to change it to “configured to be worn and “configured to be buckled”.
Claims 2-7 are objected to because they inherit the same issue addressed in claim 1.
Claim 2 is objected to because of the following informalities: “The device according to claim1” should be 
“The device according to claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “said long plate” lacks antecedent basis. “a long plate” is not positively recited beforehand. Instead, only “rectangular plate shape” is recited. Furthermore, “plate” instead of “plates” is recited in the claim. For examination purpose, only one plate needs to meet the limitation of “one side of said long plate having a convex arc-shaped curved outer edge surface, and the other side of said long plate having a plurality of fan-shaped convex arc rings arranged at intervals like a comb shape”.
“fan-shaped convex arc rings arranged at intervals like a comb shape” in claim 1 is indefinite since it is unclear what is a fan shape of rings and at intervals like a comb shape. The shape of a fan can be very different.  Rings refer to circular object. For examination purpose, this limitation is interpreted as convex arc circular objects with intervals like a comb, such as a cylindrical array. 
Claims 2 to 7 are rejected due to their inheritance of the same issue of the claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR102121933 B1) in view of Babaev (US 7,740,645 B2).


Regarding claim 1, Lee discloses a wearable cubital tunnel syndrome (“tennis elbow”, [0034], tennis elbow is another name of cubital tunnel syndrome) prevention and treatment device (“elbow guard”, [0001]) comprising first (“first pressing pad”, [0029]) and second main bodies (“second pressing pad”, [0029])  in the same rectangular plate shape (see annotated Fig. 4), one side (outer side) of said long plate having a convex arc-shaped curved outer edge surface (see the shape of second compressing pad 220 in the annotated Fig. 4), wherein, outer sides (upper surface for first pressing pad and lower surface for second pressing pad, see annotated Fig. 4) of said first and second main bodies are wrapped and positioned by a band (“first connection wire w1”, [0031], annotated Fig. 4) together to form an auxiliary device (“elbow guard”, [0001])  that can be worn on both sides of an elbow to cover the extensor and flexor tendons (“lateral epicondylitis, such as tennis elbow, is deeply associated with inflammation of the extensor carpi radialis longus or extensor carpi radialis brevis in the radial region”, [0034]); through the buckle (“dial knob 420”, [0054]) of said band (“first connection wire w1”, [0031], annotated Fig. 4)  , said elbow can be buckled and compressed (fasten the band will compress the elbow), but fails to explicitly disclose the other side of said long plate having a plurality of fan-shaped convex arc rings arranged at intervals like a comb shape; said convex arc rings arranged at intervals can press deeply into said elbow extensor and flexor tendon muscle groups to achieve the purpose of soothing protection and effective treatment.

    PNG
    media_image1.png
    688
    751
    media_image1.png
    Greyscale

Babaev teaches a similar apparatus for treating soft tissue injuries (tennis elbow is due to soft tissue injuries). Babaev further teaches the other side of said long plate (“therapeutic body 101”, col. 3, line 16) having a plurality of fan-shaped convex arc rings (“The pressure applicators may be support members 103 and 104, as depicted in FIGS. 1a, 1b, and 2a. Support members, such as those depicted in FIG. 1a, 1b, and 2a, comprise an arc 201 spanning the base 105 along at least one axis”, col.3, lines 23-26) arranged at intervals like a comb shape (see annotated Fig. 3); said convex arc rings arranged at intervals (see annotated Fig. 3) can press deeply (“The pressure applicators may be made from plastic and/or a polymer”, “Precious metals such as, but not limited to, gold, silver, and/or platinum, may be used in constructing the support members. col.3, lines 43-47. The supporting frame for the pressure applicators is firm so that they can be pressed deeply into the muscle groups) into said elbow extensor and flexor tendon muscle groups to achieve the purpose of soothing protection and effective treatment (“The pressure applicators may apply a generally directed pressure radially and longitudinally to the muscle being treated”, col.2, lines 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elbow guard taught by Lee with the pressure applicators with comb-like convex arc rings arranged at intervals taught by Babaev. Such modification has the advantage of more localized and intensive pressure applications since the contact area between the pressure applicators and the body is much smaller than that of the pressing pad.

    PNG
    media_image2.png
    657
    998
    media_image2.png
    Greyscale

Regarding claim 2, Lee in view of Babaev discloses on the basis of claim 1 and further disclose the extension height of said convex arc ring projected upward from said plate surface is less than 15mm (“If a therapeutic body 101 with a therapeutic surface 102 measuring 5 cm by 6 cm is used, 42 domes with a base diameter of 6 mm and a height of 3 mm may be positioned uniformly over therapeutic surface 102, as depicted in FIG. 1b”, col. 4, lines 43-47, Babaev. Height of 3 mm is less than 15 mm.)

Regarding claim 3, Lee in view of Babaev discloses all the limitations of claim 1, but fails to explicitly disclose the interval between said two adjacent convex arc rings is between 5mm and 7mm.
Bahaev discloses the interval between said two adjacent convex arc rings is 3 mm in Fig. 1b: (60-6x7)/6=3mm (“If a therapeutic body 101 with a therapeutic surface 102 measuring 5 cm by 6 cm is used, 42 domes with a base diameter of 6 mm and a height of 3 mm may be positioned uniformly over therapeutic surface 102, as depicted in FIG. 1b”, col. 4, lines 43-47). Bahaev further discloses the interval size between the convex arc rings is adjustable (“Other dome dimensions and density are equally possible”, col.4, lines 47-48). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used smaller dome dimensions and density so that the interval between said two adjacent convex arc rings is between 5 mm and 7mm because that is an art-recognized alternative way of arranging the interval of the convex arc rings as supported by Babahev.

Regarding claim 4, Lee in view of Babaev discloses all the limitations of claim 1, but fails to explicitly disclose the width of said long plate surface of each of said first and second main bodies is less than 3cm, and the highest height of an outer edge convex arc is less than 10mm.
Babaev teaches the width of said long plate surface of each of said first and second main bodies is 5cm (“a therapeutic surface 102 measuring 5 cm by 6 cm is used”, col. 4, lines 27-28). However, a width of the plate and high of an outer edge convex arc (the highest high, in particular) are art recognized result effective variables. The width of main bodies will affect the buckling property (“If the width of the long plate surface of each of the first and second bodies 10, 101 is not more than 3 cm, the buckling property is better”, [0010] of the application). In the meantime, height of outer edge convex arc determines the curvature of the arc, which in turn determines the pressure distribution of the device.  The curvature of an arc should be within a proper range to apply the suitable amount of pressure to the elbow. Hence, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have adopted the width and the highest height recited in this claim since both width of the plate and height of the arc are art-recognized result-effective variables which are optimized by routine experimentation by a practitioner in the art. See MPEP 2144.05 for more details on the rationale supporting the rejection.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR102121933 B1) in view of Babaev (US 7,740,645 B2), further in view of Chuang (US 2017 /0156966 A1).

  Regarding claim 5, Lee in view of Babaev discloses all the limitations of claim 1, but fails to explicitly disclose two ends of a curved long plate of each of said first and second main bodies are respectively configured with a through hole seat, allowing said band to be passed therethrough for covering and buckling.
Chuang teaches a similar device for carpal tunnel syndrome and tennis elbow (“A rehabilitation device for treating carpal tunnel syndrome and tennis elbow is disclosed”, abstract). Chuang further teaches two ends of a curved long plate of each of said first (“upper member 10”, [0014]) and second (“lower member 20”, [0014]) main bodies are respectively configured with a through hole seat (“slot openings 13 and 23”, [0014], Fig.1), allowing said band (“strap 22”, [0014]) to be passed therethrough for covering and buckling (see Fig.1 and Fig.2) .
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified a knob and wiring fastening system taught by Lee with a through hole heat and strap taught by Chuang. Such modification is just an art-recognized alternative way in the fastening mechanism for a functionally equivalent fastening mechanism as exemplified by Chuang.

Regarding claim 6, Lee in view of Babaev discloses all the limitations of claim 1, but fails to explicitly disclose said curved outer edge surfaces of said first and second main bodies are bonded and assembled with said band with Velcro.
Chuang teaches a similar device for carpal tunnel syndrome and tennis elbow (“A rehabilitation device for treating carpal tunnel syndrome and tennis elbow is disclosed”, abstract). Chuang further teaches 
said curved outer edge surfaces of said first (“upper member 10”, [0014]) and second (“lower member 20”, [0014], although its bottom surface is flat, Lee teaches a curved bottom surface in Fig.3. So the resultant device of Lee modified of Chuang would teach curved ourter edge surfaces) main bodies are bonded and assembled with said band (“strap 22”, [0014]) with Velcro (“The strap 22 has a fastener section 221 on one side so that the strap 22 locks to itself after forcing the upper and lower members 10 and 20 to provide a comfortable and reliable grip on the wrist”, [0014], Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified a knob and wiring fastening system taught by Lee with a strap and Velcro fastening mechanism taught by Chuang. Such modification is just an art-recognized alternative way in the fastening mechanism for a functionally equivalent fastening system which is supported by Chuang.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR102121933 B1) in view of Babaev (US 7,740,645 B2), further in view of Anglada (US 2010/0042031 A1).

Regarding claim 7, Lee in view of Babaev discloses all the limitations of claim 1, but fails to explicitly disclose the head end of the band is provided with a fixing ring for buckling, passing-through and assembly.
Anglada teaches a similar device for the muscle problem in the elbow. Anglada further teaches 
the head end of the band (“transverse inflection line 8”, [0042]) is provided with a fixing ring (“slot 12”, [0044]) for buckling, passing-through and assembly (see Fig.s 1-3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of claimed invention to have modified a knob and wiring fastening system taught by Lee with a strap and fixing ring fastening mechanism taught by Anglada. Such modification is a minor change in the fastening mechanism and will not affect the functioning of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINHUA ZHAO/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785